   8:21-cr-00179-RFR-SMB Doc # 30 Filed: 09/16/21 Page 1 of 1 - Page ID # 47




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:21CR179

       vs.
                                                                        ORDER
ARIUS WEST,

                      Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Extend Time with
which to File Pretrial Motions [29]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 14-day extension. Pretrial Motions shall be
filed by September 29, 2021.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion to Extend Time with which to File Pretrial
Motions [29] is granted. Pretrial motions shall be filed on or before September 29, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between September 15, 2021 and September 29,
2021, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 16th day of September, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
